DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that applicant appears to be claiming a pad printing device per se - not a pad printing device in combination with a window of a display device. Therefore, recitations of the structure of the window are not consistent with the claimed subject matter of a pad printing device and are of no patent significance in claims drawn to the pad printing device per se. Applicant is required to state on the record whether the claims are intended to be drawn to the pad printing device per se or to a combination of a pad printing device and a window of a display device. If the latter is applicants intend, the claim language should clearly reflect this.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1, 2 and 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dong Joon AN hereinafter “Dong” (KR 10-0663398).
	With respect to claims 1 and 14, 15, Dong (Figs.1 and 3) teaches a pad printing device for printing a substrate (A) having a pad 5 which includes silicon to transfer ink to the substrate, the pad comprising: a printing portion 10 to transfer the ink to the substrate by being pressed against the substrate (A) (Fig.2) and a body portion 20 disposed on the printing portion to apply a pressure to the printing portion, wherein a hardness of the printing portion is less than a hardness of the body portion so that a deformation degree of the printing portion is inherently greater than a deformation degree of the body portion, and a sidewall of a portion of the pad where the printing portion contacts the body portion is substantially perpendicular to the substrate as shown in Figs. 2 and 3.
With respect to claim 2, note that since the pad 5 of Dong includes silicon and the hardness of printing portion is less than the hardness of the body portion, the amount of an oil contained in the printing portion is inherently greater than an amount of an oil contained in the body portion. 
With respect to claims 13, Figs. 2 and 3 of Dong show a pad supporter (no numerical reference, shown above the pad 5) coupled to the pad to support the pad, wherein the body portion 20 (Fig.3) is disposed between the printing portion 10 and the pad supporter.  
 

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 3-12 and 16-18 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Dong (KR 10-0663398).
	With respect to claims 3-7 and 16, Dong teaches a pad printing device for printing a substrate having structures as recited.  See the explanation of Dong above.
Dong does not teach the printing portion which has a shore A hardness from about 7 to about 15 and the body portion which has a shore A hardness from about 16 to about 23 or the printing portion which includes an inclined area disposed on the lower surface and inclined with respect to the sidewall of the printing portion.   
 However, the selection of a desired hardness for the printing portion and the body portion or the printing portion which includes an inclined area inclined with respect to the sidewall of the printing portion would be obvious through routine experimentation depending on a pad material, a substrate and printing material or fluid such as ink to be used and the configuration of a pad printing device so as to obtain to print quality images on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the printing portion and the body portion of Dong by providing suitable hardness for the printing portion and the body portion and substituting a printing portion having a desired inclined area inclined with respect to the sidewall of the printing portion for ensuring optimal print quality on a desired selection of a substrate.  
With respect to claims 8-12, 17 and 18, note that these claims only recite intended use of a structure which is a window.  Since the language recited in the claims do not imply any structure or further structural limitations have been recited in the claims.

Conclusion
         	
         	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Careron, Tollhupp, Schroeder and Carlier et al. disclose the art in a pad printing device having a pad including a body portion and a printing portion for transferring ink to a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/